Case: 17-20325      Document: 00514284346         Page: 1    Date Filed: 12/22/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 17-20325                                 FILED
                                  Summary Calendar                       December 22, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROMUALDO SANCHEZ ESPINOZA, also known as Romaldo Sanchez, also
known as Romualdo Sanchez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:17-CR-26-1


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Romualdo Sanchez Espinoza appeals as substantively unreasonable the
24-month above-Guidelines sentence he received after he pled guilty to illegal
reentry after being convicted of a felony, in violation of 8 U.S.C. § 1326. We
review the reasonableness of an above-Guidelines sentence for an abuse of
discretion. Gall v. United States, 552 U.S. 38, 51 (2007). We examine the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20325     Document: 00514284346      Page: 2    Date Filed: 12/22/2017


                                  No. 17-20325

totality of the circumstances and consider whether the 18 U.S.C. § 3553(a)
sentencing factors support the sentence, while giving deference to the district
court’s conclusion that the § 3553(a) factors justify the upward variance.
United States v. Brantley, 537 F.3d 347, 349 (5th Cir. 2008). “A sentence is
unreasonable if it (1) does not account for a factor that should have received
significant weight, (2) gives significant weight to an irrelevant or improper
factor, or (3) represents a clear error of judgment in balancing the sentencing
factors.” United States v. Smith, 440 F.3d 704, 708 (5th Cir. 2006).
      Sanchez Espinoza argues that the district court erred by giving
significant weight to what he characterizes as an improper factor: the district
court’s impression that the advisory Guidelines range did not adequately take
into account his “true criminal history.”      Specifically, he asserts that the
district court erred by relying on convictions that were already accounted for
in his Guidelines calculation and prior criminal charges that were dismissed
after he pled guilty to a different charge.
      The record shows that the district court considered the Guidelines range,
as well as defense counsel and Sanchez Espinoza’s arguments in mitigation.
In imposing the sentence, the district court stated that it was varying upwardly
based on Sanchez Espinoza’s propensity for violent and abusive offenses, a
proper consideration under § 3553(a)(1). See United States v. Lopez-Velasquez,
526 F.3d 804, 807 (5th Cir. 2008). Although the court relied both on his prior
convictions and on prior charges which were ultimately dismissed, this court
has held that a sentencing court may consider a defendant’s prior criminal
conduct even if it did not result in a conviction. Id. Additionally, as the district
court noted, his extensive history of immigration violations is a factor that
further supports an above-Guidelines sentence. See id.




                                         2
    Case: 17-20325   Document: 00514284346    Page: 3   Date Filed: 12/22/2017


                               No. 17-20325

     Sanchez Espinoza fails to show that the district court abused its
discretion by determining that a 24-month sentence was “sufficient, but not
greater than necessary, to comply with the goals of [§ 3553].”      18 U.S.C.
§ 3553(a); see Gall, 552 U.S. at 51; Smith, 440 F.3d at 708. Accordingly, the
district court’s judgment is AFFIRMED.




                                     3